Exhibit 10.1

 

LOGO [g113170image001.jpg]

January 11, 2016                              

Stephen N. Oesterle, M.D.

2410 Oliver Ave. S.

Minneapolis, MN 55405-2449

Dear Steve:

On behalf of HeartWare International, Inc., I am pleased to advise you that the
Nominating and Governance Committee has recommended to the Board of Directors
your appointment as a Director of HeartWare effective January 18, 2016.

The Board discussed your appointment at its December meeting. Following the
December meeting, and pending your acceptance of this offer, the Board voted
unanimously by written consent to expand the number of Board members and to
appoint you to fill the vacancy created by that action effective January 18,
2016. Accordingly, pending your acceptance, you are invited to attend the
meeting of the Board scheduled to be held on March 3, 2016.

HeartWare non-executive Directors receive a retainer in the amount of $60,000
per annum. In addition, non-executive Directors are granted 1,000 Restricted
Stock Units upon appointment plus 1,000 Restricted Stock Units and 1,000 Options
to purchase HeartWare shares annually.

We plan to disclose your appointment in a press release and Form 8K upon your
acceptance. Prior to the March meeting, we will request information from you in
connection with our required filings with the SEC and NASDAQ. We will also
provide you with a copy of our Insider Trading Policy and similar materials.
Attached for your information is a schedule of the 2016 Board and Committee
meeting dates. The live meeting dates contemplate Committee meetings the
afternoon before the date indicated followed by a Board dinner.

Please do not hesitate to contact me with any questions or concerns you might
have.

With highest regards,

 

/s/ Douglas Godshall

 

Douglas Godshall Chief Executive Officer

 

ACCEPTED AND AGREED on this 11th day of January, 2016.

/s/ Stephen N. Oesterle, M.D.

Stephen N. Oesterle, M.D.

 

 

500 Old Connecticut Path, Framingham, MA 01701 USA        T 508.739.0950        
F 508.739.0948         www.heartware.com